Case: 4:20-cr-00125-SEP-PLC Doc. #: 59 Filed: 01/30/21 Page: 1 of 2 PageID #: 115




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )      Case No. 4:20-CR-125 SEP (PLC)
                                              )
ERVIN RAY HILL,                               )
                                              )
       Defendant.                             )

            DEFENDANT ERVIN RAY HILL’S MOTION FOR LEAVE TO FILE
                       PRETRIAL MOTION OUT OF TIME

       COMES NOW Defendant Ervin Ray Hill (“Defendant”), by and through his attorney,

James W. Schottel, Jr., and for his Motion for Leave to File Pretrial Motion Out of Time, and states

to this Honorable Court as follows:

       1.      When attempting to file the motion to suppress yesterday, the undersigned

experienced the same error that he did last week.

       2.      Through trial and error it turns out that there was an error with my Adobe Acrobat

software.

       3.      Once this error was corrected, all exhibits could be prepared and labeled and

attached to Defendant’s motion to suppress and filed.

       WHEREFORE, for the foregoing reasons, Defendant Ervin Ray Hill respectfully requests

this Honorable Court to grant his Motion for Leave to File Pretrial Motion Out of Time and for

such other and further relief this Honorable Court deems just and proper under the circumstances.
Case: 4:20-cr-00125-SEP-PLC Doc. #: 59 Filed: 01/30/21 Page: 2 of 2 PageID #: 116




                                              Respectfully submitted,

                                              SCHOTTEL & ASSOCIATES, P.C.

                                              BY: s/James W. Schottel, Jr.
                                                     James W. Schottel, Jr. #51285MO
                                                     906 Olive St., PH
                                                     St. Louis, MO 63101
                                                     (314) 421-0350
                                                     (314) 421-4060 facsimile
                                                     jwsj@schotteljustice.com

                                                     Attorney for Defendant
                                                     Ervin Ray Hill


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 30, 2020 the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the following:

                                              Gregory Goodwin
                                              gregory.goodwin@usdoj.gov

                                              Attorney for Plaintiff
                                              United States of America


                                              s/James W. Schottel, Jr.




                                                 2
